Citation Nr: 1744464	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to September 4, 2014, and in excess of 70 percent from September 4, 2014, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  The hearing transcript has been associated with the claims file.  

In August 2015, the Board remanded this matter to the RO for additional development.  In an August 2015 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent effective September 4, 2014.  The claim has now been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by psychiatric symptoms such as suicidal ideation, sleep impairment, nightmares, memory impairment, irritability, anger management issues, hypervigilance, and difficulty in maintaining social relationships, causing occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating for PTSD of 70 percent, but no higher, for the appeal period have been met throughout the period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.126, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the RO decisions in a September 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the Board remand in August 2015, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to PTSD and his employability, and more recent treatment records were obtained and associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  PTSD 

Upon review of the medical evidence of record, the Board finds that a disability rating of 70 percent, but no higher, for the Veteran's PTSD for the appellate period is warranted.  
	
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in April 2014, which is prior to August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas such as school, work, family relations, judgment, thinking, or mood.  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran's service-connected PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, prior to September 4, 2014, and 70 percent from that date.  The Veteran filed a claim for increased rating of PTSD on August 20, 2010.  As the Board has not received any indication that the Veteran was satisfied with the rating decision of August 2015 which increased the PTSD disability rating to 70 percent from September 4, 2014 only, the Board will continue the Veteran's appeal of this matter.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent evaluation for PTSD for the appellate period is appropriate under Diagnostic Code 9411.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence of record supports a 70 percent rating for PTSD for the appeal period.  In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran; VA treatment records; and VA examinations dated in October 2010 and August 2015.  

At the October 2010 VA PTSD examination, the Veteran reported suicidal ideation on a weekly basis going back to 1980 when he sat on his bed with a loaded gun contemplating suicide.  The Veteran reported that he had since removed guns from his house in an attempt to avoid hurting anyone.  The Veteran reported he often loses his train of thought, misplaces things, and had become increasingly isolative, but appeared at the examination appropriately groomed and dressed.  The Veteran reported hypervigilance and flashbacks on a regular basis.  He reported a good relationship with his two sons and that while he had people in his life he would call "acquaintances," he did not have any "close friends."  The examiner opined that the Veteran had symptoms productive of reduced reliability and productivity, but not productive of deficiencies in most areas, or total occupation and social impairment.  

The medical evidence of record shows that for the year prior to the October 2010 VA PTSD examination, the Veteran had symptoms coincident with those reported in the examination.  In March 2010, the Veteran reported at a medical appointment that he thought life was not worth living although he denied a plan for suicide.  The examiner noted the Veteran was angry and under financial stress.  The examiner assigned a GAF score of 48, illustrative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47.  In a May 2010 appointment, the Veteran was described as edgy and tense.  The Veteran reported he gets angry, has regular nightmares and sleeps poorly.  The Veteran reported tics such as nail biting.  The Veteran reported no suicidal or homicidal ideations.  The examiner assigned a GAF score of 50.  In a September 2010 appointment the Veteran reported that he had regular passive thoughts of death.  

Based on the foregoing, the Board concludes that the severity of the Veteran's PTSD prior to September 4, 2014, is most consistent with occupational and social impairment with deficiencies in most areas warranting assignment of a 70 percent disability evaluation.  

Although the Veteran seems well-adjusted overall from the medical evidence of record, there are patterns of suicidal ideation, hypervigilance, tics, and depression, throughout the appellate period.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Accordingly the Board resolves that the appropriate rating level for the Veteran's PTSD disability for the appellate period is 70 percent.  38 C.F.R. § 4.3, 4.130.  

However, the evidence of record does not support a 100 percent disability rating for the Veteran's service-connected PTSD as the record does not show symptomatology consistent with total occupational and social impairment.  In this regard, the Veteran reported at the September 2014 hearing that he has never been hospitalized for symptoms or actions related to his PTSD.  He has maintained social contacts, although limited to close family and acquaintances from church.  

In June 2015, a medical practitioner reported that the Veteran was able to maintain the functions of activities of daily living.  The examiner also noted that the Veteran reported he has tics and chews his fingers, but reported the Veteran's memory, recent and remote, as intact.  

In July 2015, the Veteran reported that his tics were increasing in intensity, like picking at his skin.  He also reported that his memory was slow.  

At the August 2015 VA PTSD examination, the Veteran reported that he had retired and his last occupation was a carpenter.  The Veteran likes to work with his hands and likes to always be doing something, not sitting still.  The Veteran reported his short term memory is bad and he has flashbacks regularly.  He reported chronic sleep problems, stating that he had not slept a full night unless he was drunk or sedated since 1968.  Again, the Veteran reminded the examiner that he had removed guns from his home in order to prevent hurting anyone.  The examiner reported the Veteran was not having current suicidal ideations, homicidal ideations, or hallucinations.  The Veteran was neatly dressed and appropriately groomed for the appointment.  The examiner chose the rating description box which mirrors the 50 percent rating disability for PTSD for the Veteran at this examination.  

The Veteran reported in May 2016 that he felt his memory was worse; his wife agreed.  In September 2016, the Veteran was positive for depression at a medical appointment.  In October 2016, the Veteran's suicide risk assessment showed the Veteran was not a suicide risk.  The Veteran regularly calls the VA to arrange medical appointments and is able to attend those appointments and manage his financial affairs and numerous prescription medications independently.  

In light of the foregoing, the Board concludes that the evidence does not show total occupational and social impairment at any time during the course of the appeal.  Accordingly, a disability evaluation in excess of 70 percent is denied. 


ORDER

Entitlement to a disability rating for PTSD of 70 percent, but no higher, for the appeal period is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


